Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise consists of iron pictures the same as those the subject of Marshall Field & Co. v. United States (45 C. C. P. A. 72, C. A. D. 676), the items entered prior to July 1, 1956, were held dutiable at 22J4 percent under the provision in paragraph 397, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), for metal articles, not specially provided for. The items entered on and after said date were held dutiable at 21 percent under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T. D. 54108).